Citation Nr: 0518161	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  98-05 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, including as secondary to service-connected 
posttraumatic stress disorder (PTSD), for accrued benefits 
purposes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 until 
November 1945 and from October 1946 until December 1946.  He 
died in May 1996.  The appellant is the veteran's widow.

This matter came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from 
February 2002 decision of the VA Regional Office (RO) in 
Seattle, Washington that denied entitlement to service 
connection for a gastrointestinal disorder secondary to 
service-connected PTSD, for accrued benefits purposes.

The appellant was afforded a hearing before a decision review 
officer at the RO in April 2000.  The transcript is of 
record.  

This case underwent development at the Board in June 2002, 
and was remanded for the same in August 2003.

In May 2005, it was requested that this case be advanced on 
the Board's docket.  The motion was granted that same month.


FINDINGS OF FACT

1.  The veteran died in May 1996.

2.  At the time of death, the veteran was service-connected 
for disabilities that included PTSD.

3.  The veteran had a claim pending for service connection 
claim for a gastrointestinal disorder secondary to PTSD at 
the time of death that the appellant elected to pursue as a 
claim for accrued benefits.

4.  The preponderance of the credible and probative evidence 
of record at the time of the veteran's death establishes that 
gastrointestinal disability was proximately due to or 
aggravated by psychiatric disability, now diagnosed as PTSD.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
gastrointestinal disorder, to include as secondary to PTSD, 
have been met for accrued benefits purposes. 38 U.S.C.A. 
§§ 1110, 5107, 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310, 3.304(f), 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as amended, and its 
implementing regulations enhance VA's duties to assist 
claimants with the development of their claims, and to 
provide notice regarding those claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2000 & Supp. 2005): 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Under the VCAA, VA is required to notify claimants of the 
evidence needed to substantiate their claims, of what 
evidence they are responsible for obtaining and what evidence 
VA will undertake to obtain, and to submit relevant evidence 
in their possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The February 1998 statement of the case and June 
2000 and February 2002 supplemental statements of the case 
notified the appellant of the law and regulations governing 
entitlement to the benefit sought, and discussed the ways in 
which the current evidence failed to substantiate entitlement 
to accrued benefits.  

A January 2002 letter told the appellant what evidence VA 
would undertake to obtain, and what evidence she was 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  It told her to 
submit evidence that would substantiate her claim.  This 
served to put her on notice to submit relevant evidence in 
her possession.  38 C.F.R. § 3.159(b).

The case was remanded for by a decision of the Board dated in 
March 2001 and underwent further development by the Board in 
June 2003.  Extensive VA and private clinical records have 
been received as a result thereof.  The appellant has not 
identified any other specific evidence that VA could assist 
her in obtaining.  See 5103A(b),(c) (providing that VA will 
assist in obtaining relevant records that are adequately 
identified).  

The Board would also point out that accrued benefits may only 
be awarded on the basis of the evidence in the file at the 
veteran's date of death.  See 38 C.F.R. § 3.1000(a) (2004).  
"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the veteran's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death. 38 C.F.R. 
§ 3.1000(d)(4) (2004).  The appellant has not identified 
additional evidence that was in VA's possession before the 
date of death that is relevant to the claim.    Under the 
circumstances, the Board finds that all required development 
has been accomplished.  The claim is ready to be considered 
on the merits.


Factual Background

The veteran's service medical records reflect no treatment 
for gastrointestinal complaints.  The abdominal wall and 
viscera were evaluated as normal upon examination in December 
1946 for discharge from active duty.

The post service record shows that veteran filed a claim for 
a condition not pertinent to this appeal in January 1947 in 
which he did not refer to any stomach complaints.  He was 
afforded VA examinations in 1953, 1955 and 1960 and no 
mention was made of a gastrointestinal condition.  The 
digestive system was noted to be normal in 1955.  

He was admitted to a VA hospital between September and 
October 1970 where it was recorded that he had a long history 
of epigastric pain.  It was reported that he had seen a 
physician 17 years before for abdominal pain and melena, and 
that upper gastrointestinal series (GI) at that time had 
disclosed two ulcers.  It was noted that since that time, the 
veteran had had approximately two to three episodes of mid-
epigastric pain per month that was relieved by antacids.  It 
was indicated that the pain was exacerbated by an increase in 
nervous tension, coffee or weight loss.  

Current GI series disclosed one round lesion in the greater 
curvature of the antrium that was felt to be compatible with 
a gastric polyp, myoma or other submucous neoplasm.  Gastric 
cytologies were toxilar positive and were felt to be 
compatible with an old healed ulcer, although a submucosal 
leiomyoma or other lesion could not be ruled out.  Diagnoses 
upon discharge included peptic ulcer disease by history and 
gastric lesion, nature unclear, probably benign.

The veteran was examined for VA compensation and pension 
purposes in January 1974 where it was reported that he gave a 
well-marked history of recurrent peptic ulcerations which the 
examiner stated "I presume will continue to be so as long as 
he continues smoking two packs of cigarettes per day and 
drinking 10 to 20 cups of coffee..."  It was noted that the 
condition was asymptomatic at present.

Private clinical records dated in January and May 1984 show 
that the veteran was admitted on two separate occasions for 
intense recurrent nausea, vomiting and abdominal pain and 
vomiting.  A long history of peptic ulcer disease for which 
he had been treated surgically was reported.  Prior 
operations included vagotomy, pyloroplasty, antrectomy, 
Billroth I procedure , cholecystectomy, and appendectomy.  It 
was noted that he had been endoscopied on several occasions 
with usual findings of mild esophagitis and gastritis with 
biliary reflux and that two small carcinoids of the bowels 
had also been resected in previous years.  A long-standing 
history of neuropsychiatric problems was also recorded.  

The veteran was admitted to a VA facility in October 1990 for 
complaints of chronic nausea, vomiting and weight loss.  He 
underwent an upper GI endoscopy that revealed a nonstenotic 
anatomosis, as well as pooling of gastric contents indicative 
of gastroparesis.  A discharge diagnosis of gastroparesis 
secondary to multiple GI surgeries was rendered.  

Upon admission in December 1990 for similar symptoms, a 
diagnosis of chronic vomiting of unknown etiology was 
rendered.  In follow-up directions, the veteran was advised 
to consult with a psychiatrist and seek family counseling.  
It was felt that there might have been "an element of 
depression in all of this and exacerbating family dynamics."  
The veteran was hospitalized at a VA facility between 
February and March 1991 for consideration of placement of a 
feeding jejunostomy.  It was noted that this was his 21st 
admission.  A history of treatment for left upper quadrant 
pain, partial bowel obstruction, hiatal hernia, nausea, 
vomiting, hematemesis and abdominal pain dating back to 1976 
was reported.  It was recorded that multiple investigations 
had failed to yield any anatomic or physiologic etiology for 
the veteran's nausea and vomiting.  

It was also noted that depression at various times and 
psychogenic components had been attributed to his general 
wellbeing as well as the specific cause of his protracted 
nausea and vomiting.  It was added that of note, he had made 
a suicide attempt in 1982 by taking an overdose of Percodan.

A VA psychiatric examination for compensation and pension was 
conducted in June 1991.  The veteran denied depression, but 
admitted to anxiety.  He reported intrusive ideas of killing 
an Italian soldier point blank during WWII that made him sick 
to his stomach and having nightmares for a while, although he 
did not experience any of those symptoms currently.  

It was related that he remained tense and anxious, and that 
most of his symptomatology was related to the GI tract and a 
service-connected foot disability.  A history of many anxiety 
issues related to conflicts with his children and spouse was 
also noted.  

Following examination and review of the claims folder, 
pertinent diagnoses of anxiety disorder; psychological 
factors affecting physical condition; and PTSD, by history, 
currently in remission, were rendered.  The examiner 
commented that the veteran had done quite well until he was 
involved in an industrial accident [in 1968] injuring his 
back.  

The veteran filed a claim for PTSD in April 1991.  Service 
connection for PTSD was granted by rating action dated in 
September 1991 and a noncompensable evaluation was assigned.  
The zero percent rating was increased to 10 percent by rating 
action dated in December 1992.

The veteran presented testimony before a hearing officer at 
the RO in September 1992 in which he stated that he began 
having problems with throwing up in service.  He related that 
such symptoms had continued after service and that he had 
first consulted a doctor for such in 1947 who had prescribed 
such medications as Maalox and Tums.  He stated that the 
stomach condition got worse over the years and led to ulcers 
in the early 1950s.  He said that he had always had a problem 
with excess acid, and that when he became anxious, upset, 
worried, felt pressured or watched war movies, his stomach 
would "tie up in knots".

The veteran was admitted to Providence Hospital in July 1995 
for complaints that included shortness of breath.  It was 
noted he had end-stage chronic obstructive pulmonary disease 
with very poor exercise tolerance over the past several 
months that was getting worse.  Discharge diagnoses included 
chronic depression and familial dysfunction.  

The veteran's death certificate was received in May 1996 
showing that he had died that month from respiratory failure 
due to or as a consequence of chronic obstructive pulmonary 
disease due to or as a consequence of smoking.

The appellant presented testimony in April 2000 to the effect 
that the veteran developed gastrointestinal disability as the 
result of service. 

Subsequently received were private clinical records dated 
between 1983 and 1984 showing extensive treatment for 
gastrointestinal problems and symptoms, including nausea, 
vomiting, and weight loss for which the veteran underwent a 
number of surgical procedures.  On an admission in July 1983, 
it was recorded that he had had all the tests for gastric 
retention and that the findings obtained sufficiently 
suggested that his symptoms might be on a depressive basis 
rather than anything that was truly physiologic or 
mechanical.  It as added that "[i]t should not be 
underestimated that [the veteran] has a major depressive 
problem.  It is understandable that anyone experiencing his 
problems in the past year would be depressed, but in fact, 
his problem significantly pre-dates his current GI problem.  
In the mid-60's after a second back operation and with 
subsequent refractory back pain, her[sic] took an overdose of 
Percodan and other meds.  He currently would push a button to 
'end it all' if it was available, although, he denied 
thinking of other mechanisms of suicide.  He is morbidly 
depressed."  During an admission between July and August 
1983, it was felt that vomiting might have been of 
psychogenic origin.


Pertinent Law and Regulations

At the time of the veteran's death, the veteran had a pending 
claim of entitlement to service connection for a 
gastrointestinal disorder secondary to PTSD.  Although the 
veteran's claim terminated with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits. 
38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  A claim for death pension, compensation, 
or dependency and indemnity compensation, by a surviving 
spouse is deemed to include a claim for any accrued benefits. 
38 C.F.R. § 3.1000(c) (2004); see 38 C.F.R. § 152(b).  

While the claim for accrued benefits is separate from the 
claim for service connection filed by the veteran prior to 
his death, the accrued benefits claims is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death. See Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 
1296 (Fed. Cir. 1998).

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  
Here, the appellant, as the veteran's spouse, is advancing 
essentially the same claim for service connection for a 
gastrointestinal disorder secondary to PTSD, for accrued 
benefits purposes, which the veteran had pending at the time 
of his death.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated while on active duty. 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Service connection will also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Service connection is 
warranted when a service-connected disability aggravates a 
non-service- connected disorder. Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

The three basic requirements for service connection are (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and, (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and a current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Legal Analysis

The veteran's service medical records do not reflect any 
treatment for stomach complaints, and there is no indication 
in the post service record that he had any problem of this 
nature until VA hospitalization in 1970.  At that time, the 
VA hospital discharge summary indicated that he had had 
epigastric symptoms dating back at least 17 years for which 
he sought medical treatment.  This would place the onset of 
such in approximately 1953, some eight years or so after 
discharge from active duty.  In view of the lack of symptoms 
in service or for years thereafter, the Board cannot 
reasonably find that a gastrointestinal disorder or ulcer 
condition is directly or presumptively related to service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004)

The appellant does not assert, however, that the veteran's 
gastrointestinal disability was directly related to service.  
Rather, it is her primary contention that his service 
connected PTSD was implicated in the development of the 
severe stomach problems he experienced during his lifetime, 
and that service connection should be granted on a secondary 
basis.

The record contains voluminous VA and private clinical 
records showing that the veteran was treated extensively for 
gastrointestinal illnesses dating from 1983 for which he 
underwent a number of operations.  As noted previously, a 
history of epigastric pain dating back to the early 1950s.  
The veteran was shown to have developed periods of what was 
termed "intractable" nausea and vomiting that was noted to 
be refractory to treatment for which no satisfactory etiology 
could be ascertained.  However, nervous tension was cited as 
a factor in his GI symptoms on VA hospitalization in 1970.  

Private medical records dated between 1983 and 1984 noted 
that the clinical evidence sufficiently suggested that his 
symptoms might be on a depressive basis rather than anything 
that was truly physiologic or mechanical.  It was also 
commented that his vomiting might be of psychogenic origin, 
and a longstanding history of neuropsychiatric problems was 
noted.  

A VA hospital discharge summary dated in 1990 refers to an 
element of depression and psychogenic components in the 
veteran's GI symptomatology.  During VA hospitalization in 
March 1991, it was recorded that multiple investigations had 
failed to yield any anatomic or physiologic etiology for his 
symptoms.  Psychogenic vomiting was diagnosed upon discharge.  
It was noted on several hospital admissions that psychiatric 
consultation was obtained relative to symptoms of nausea and 
vomiting.

The reports of psychological factors affecting medical 
condition, and the reports of depression having an impact on 
the gastrointestinal disability do not explicitly link PTSD 
to such gastrointestinal disability.  These findings raise a 
reasonable possibility that PTSD had some relationship to the 
gastrointestinal disability.

While there is other evidence of record which indicates that 
family dysfunction and an on-the-job back injury in 1968 
might also have been implicated in or exacerbated the GI 
disorder, it appears that the underlying catalyst for such 
has been psychiatric disability of long standing.  Under the 
circumstances, the Board resolves reasonable doubt in favor 
of the appellant by finding that service connection for a 
gastrointestinal disorder secondary to PTSD is warranted for 
accrued purposes.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).


ORDER

Entitlement to service connection for gastrointestinal 
disorder, for accrued benefits purposes, is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


